Citation Nr: 1732851	
Decision Date: 08/12/17    Archive Date: 08/23/17

DOCKET NO.  13-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement an initial compensable disability rating for right ear hearing loss.  

2.  Entitlement to service connection for seasonal affective disorder.  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for psychosis or other mental illness for treatment purposes only under 38 U.S.C.A. § 1702.  

6.  Entitlement to service connection for an acquired psychiatric disorder.  

7.  Entitlement to service connection for a skin condition, to include as a result of Agent Orange (herbicide) exposure.

8.  Entitlement to service connection for benign prostate hypertrophy.  

9.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Atiya Munroe, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1968 to September 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2017, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The Veteran initially filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.

The issues of entitlement to an initial compensable disability rating for right ear hearing loss and entitlement to service connection for psychosis or other mental illness for treatment purposes only under 38 U.S.C.A. § 1702, an acquired psychiatric disorder, a skin condition, benign prostate hypertrophy, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2017, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal pertaining to the issue of entitlement to service connection for seasonal affective disorder.

2.  The evidence of record shows that left ear hearing loss cannot be reasonably disassociated from the Veteran's active duty service.

3.  Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's tinnitus is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for seasonal affective disorder have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, neither the Veteran nor his representative has raised any issues concerning the hearing held before the undersigned with respect to the claims currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  A withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.  During his January 2017 hearing, the Veteran expressed his desire to withdraw the issue of entitlement to service connection for seasonal affective disorder.  With no allegations of errors of fact or law remaining for appellate consideration, the Board does not have jurisdiction to review this issue on appeal.  

II. Service Connection

The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385) were initially provided to the Veteran in the August 2013 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran claims service connection for left ear hearing loss and tinnitus.  Specifically, contending in his January 2017 Board hearing that his hearing loss and tinnitus began after an in-service attack.  The Veteran's personnel records list his various occupations in Vietnam to include teletype operator, petroleum supply specialist, petroleum storage specialist, and flight operations specialist. Accordingly, the Board finds that the Veteran was likely exposed to acoustic trauma in-service.  

Prior to January 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  However, between January 1, 1967, and December 31, 1970, it is unclear whether such thresholds were recorded using ASA units or International Standards Organization-American National Standards Institute (ISO-ANSI) units; thus, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard.  

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in September 1967.  As this evaluation was conducted between January 1967 and December 1970 and it is unclear whether such thresholds were recorded using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
LEFT
15(0)
10(0)
10(0)
5(0)

These results do not indicate the Veteran had hearing loss in the left ear for VA purposes when he entered service.   Although this examination did not include testing the Veteran's puretone thresholds at 3000 Hz for either ear, thus was incomplete, the Boards finds this defect does not negate the finding that the preponderance of the evidence is against a finding that the Veteran had left ear hearing loss at entrance.  

Audiometric testing was conducted again on separation in September 1970.  As this evaluation was conducted between January 1967 and December 1970 and it is unclear whether such thresholds were recorded using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
LEFT
55(40)
30(20)
10(0)
5(-5)
0(-5)

These results indicate the Veteran had hearing loss in his left ear for VA purposes.  

Additionally, the Veteran was afforded a VA examination in November 2010, in which the examiner diagnosed the Veteran with hearing loss in the left ear for VA purposes; specifically noting the Veteran had normal to severe sensorineural hearing loss.  Although the VA examiner opined that the Veteran's left ear hearing loss was less likely as not caused by or a result of military noise exposure, as the examiner incorrectly found the Veteran had normal left ear hearing at separation from the service, the Boards finds this opinion to be inadequate.  Accordingly, the inadequacy of the VA opinion renders this opinion no more probative than another.  

Nevertheless, the evidence shows that the Veteran was exposed to acoustic trauma during service.  He also had a threshold shift from entrance to separation and his puretone thresholds indicated left ear hearing loss for VA purposes at separation.  Moreover, he currently has left ear hearing loss for VA purposes and avers his hearing loss began in-service.  Therefore, the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for left ear hearing loss.  38 U.S.C.A. § 5107(b).  

The Veteran was exposed to acoustic trauma in service and claims a current diagnosis of tinnitus.  The November 2010 VA examiner noted the Veteran did not claim tinnitus, therefore an opinion was not needed.  However, the Veteran has consistently indicated that his tinnitus began during his active service and has been constant since that time.  See April 2010 claim in which he claims his tinnitus began in 1968.  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, with application of the benefit-of-the-doubt rule, the evidence as a whole supports the Veteran's claim for tinnitus.  38 U.S.C.A. § 5107(b).  
 




ORDER

The appeal on the issue of entitlement to service connection for seasonal affective disorder is dismissed.  

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

First, during the January 2017 Board hearing, it was acknowledged that only VA treatment records since 2011 had been associated with the claims file.  The Veteran's representative asserted that she had obtained more recent records, which she would be submitting.  However, the Board finds the only VA treatment records currently associated with the claims film consist of records from January 2010 to February 2011, July 2013 to November 2013, and January 2016 to January 2017.  It is clear that additional VA treatment records have yet to be associated with the record.  Indeed, the January 2011 VA psychiatric examiner cited findings from VA treatment records in March 2010 and October 2010, which are not part of the claims file.  Also, during his January 2017 Board hearing the Veteran's representative referenced treatment at the VA to include a July 2014 audiological test, a January 2012 psychiatric evaluation, and a May 2013 psychiatric evaluation, which also have yet to become part of the record.  As the contents of the VA treatment records could be pertain to all the Veteran's claims, the Board finds remand is necessary to obtain and associate such records with the claims file.  

Second, the Board finds that the Veteran's claim for an initial compensable rating for right ear hearing loss is inextricably intertwined with the claim granted herein for left ear hearing loss.  Appellate adjudication on the merits for the right ear is now inappropriate in lieu of the grant of service connection for the left ear, decided herein, as it requires the application of a wholly separate rating table.  See 38 C.F.R. § 4.85.  Such evaluation is dependent on the initial rating of the left ear, which has not been determined, in the first instance, by the AOJ.  38 C.F.R. § 4.85 (h) Table VII.  Therefore, the Board finds that a rating decision of, now, service-connected bilateral hearing loss, in the first instance, is required by the AOJ, prior to any appellate review and adjudication by the Board.

Finally, pertaining to his acquired psychiatric claim, the Board notes VA treatment records beginning in March 2010 note the Veteran had a diagnosis of PTSD without any discussion of how the criteria for diagnosing PTSD was met.  Based on the current VA treatment records associated with the claims file, this diagnosis was carried forward throughout his treatment at VA.  See November 2013 VA treatment record noting past medical history of PTSD.  The January 2011 VA examiner diagnosed the Veteran with anxiety disorder and panic disorder, finding he did not meet the full criteria for PTSD.  The examiner did find the Veteran's stressor was adequate to support a diagnosis of PTSD.  Considering the VA records have continued to reflect diagnosis of PTSD (again, although not fully explained) since the VA examination was done, it is entirely possible that the Veteran would now meet the criteria for diagnosing PTSD.  Thus, after obtaining the Veteran's VA treatments records, the Board finds a remand for a VA examination is necessary to assess whether the Veteran has a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Obtain ALL electronic records from the Tampa VA Medical Center.  

2. Only AFTER obtaining the above VA records, to the extent available, then schedule the Veteran for a VA psychiatric examination.  

After examining the Veteran, based on a review of the claims folder, including the 2011 VA examination report, the examiner is requested to offer the following opinions with full supporting rationale:

a) Does the Veteran meet the DSM criteria for PTSD and if so, what reported stressor or stressors supports such a diagnosis?  

b) Does the Veteran have an acquired psychiatric disability, other than PTSD, and if so is it at least as likely  as not (50 percent or greater) that such a condition either began during or was otherwise caused by the Veteran's military service?

3. Then the RO should adjudicate and assign a rating for the Veteran's service-connected bilateral hearing loss, based on the competent evidence of record.  The Veteran and his representative should be afforded an opportunity to present additional evidence for such rating decision, and provided proper notice for any action conducted by the RO.

Any additional audiometric examinations required to determine the present disability level of the Veteran's service-connected hearing loss should be performed.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the determination of the disability rating for the Veteran's bilateral hearing loss remains unfavorable to the Veteran or if the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


